EXHIBIT 10.4

 

LOGO [g37384g78r47.jpg]         

20 William Street, Suite 310

Wellesley, MA 02481

781-304-1800 phone

781-304-1701 fax

www.stream.com

December 29, 2008

Mr. R. Scott Murray

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, MA 02481

Dear Scott:

To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Stream Global Services, Inc., a Delaware corporation (the “Company”),
and you hereby agree to amend the employment agreement dated as of July 15, 2008
by and between the Company and you (the “Agreement”) as follows:

Section 10(c) is amended by inserting at the end the following:

“This Section 10(c) will, among other sections, apply to payments and
reimbursements of expenses under Sections 3.3, 3.6, 3.7 and 9.

The Company will pay or reimburse business expenses in accordance with its
policies but, assuming proper substantiation, no later than the last day of the
calendar year following the calendar year in which the relevant expense was
incurred.”

The parties further agree that Section 3.2 of the Agreement is amended to
replace the $60 million Adjusted EBITDA target for earning a bonus at the full
target level for the fiscal year ended December 31, 2009 with a $50 million
Adjusted EBITDA target. This section is further amended such that, if the
Company achieves between 80% and 100% of its target Adjusted EBITDA, the
Executive shall receive a pro rata portion (from 0-100%) of his target bonus.

Except as modified by this letter or by other intervening amendments, all other
terms and conditions of the Agreement shall remain in full force and effect.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all of which shall constitute one and the same document.

 

STREAM GLOBAL SERVICE, INC.

By:

 

/s/    Sheila M. Flaherty

  Sheila M. Flaherty   Chief Legal and Administrative Officer

 

Acknowledged and agreed:

/s/    R. Scott Murray

R. Scott Murray

12-29-08

Date